Title: From Thomas Jefferson to John Page, 2 April 1802
From: Jefferson, Thomas
To: Page, John


            Dear Sir
              Washington Apr. 2. 1802.
            Yours of Mar. 27. was recieved last night; and the object of the present is to assure you that you may take your own time for making enquiries and deliberating for a final decision on the proposition made you in my former letter: only let your enquiries be so conducted as not to permit the object to be suspected in the least. I am afraid it might not be prudent to take into calculation the chance of removal to any other office, unless some one were to become vacant in the state, on account of the over-proportion which Virginia has at present in the general offices of the federal government, tho’ but one of these (mr Madison) has been put in by me. any room given for an imputation of partiality in me of this kind would expose me to peculiar reproach, besides increasing the clamour artificially raised against Virginia. as soon as any alteration is made by the legislature in the emoluments of the office proposed to you, I will communicate it to you. in the mean time it may be calculated with probability at what mr Gallatin has supposed. present my respectful compliments to mrs Page and accept yourself assurances of my constant and sincere friendship.
            Th: Jefferson
          